Title: To Thomas Jefferson from John Cox, 18 June 1807
From: Cox, John
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Friday Evening June 18th 1807
                        
                        I have now the honor to enclose to you the Chief Justice’s opinion on the application for the Supœna ducas Tecum. as this opinion has been read
                            you need not take the trouble to return it. 
                  Very respectfully Your ob St
                        
                            John Cox
                            
                        
                    